Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 allowed.
Response to Arguments
Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 withdrawn in view of Applicants amendment filed 1/19/2021.
Applicant’s arguments, see remarks, filed 1/19/2021, with respect to claims have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        May 7, 2021
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462